Exhibit 10.1

 

TEMPORARY WAIVER AGREEMENT (this “Agreement”), dated as of July 1, 2009, to the
Fourth Amended and Restated Credit Agreement dated as of January 31, 2005 (as
heretofore amended, supplemented or otherwise modified, the “Credit Agreement”),
among ACCURIDE CORPORATION, a Delaware corporation (the “U.S. Borrower”),
ACCURIDE CANADA INC., a corporation organized and existing under the law of the
Province of Ontario (the “Canadian Borrower”, and, together with the U.S.
Borrower, the “Borrowers”), the banks, financial institutions and other
institutional lenders party thereto (collectively, the “Lenders”), CITICORP USA,
INC., a Delaware corporation (“Citicorp”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), is entered into by and
among the Borrowers, the Lenders and the Administrative Agent.

 

W I T N E S S E T H:

 

A.            WHEREAS, the Borrowers, the Lenders, and the Administrative Agent
are parties to the Credit Agreement;

 

B.            WHEREAS, pursuant to the Credit Agreement, the Lenders have made
certain loans to the Borrowers;

 

C.            WHEREAS, as a result of the likely occurrence of certain Events of
Default under the Credit Agreement, the Administrative Agent and the Lenders
will, if such Events of Default occur and continue, be entitled to exercise all
of their rights and remedies under the Credit Agreement, the other Loan
Documents and applicable law (such rights, remedies and actions, collectively,
“Enforcement Actions”), including without limitation, to declare to be
immediately due and payable the outstanding principal of the Advances, all
accrued interest thereon and all fees and other obligations owing to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents;

 

D.            WHEREAS, Citicorp, in its capacity as the existing Administrative
Agent (in such capacity, the “Existing Administrative Agent”) under the Credit
Agreement and the other Loan Documents, desires to resign as Administrative
Agent;

 

E.             WHEREAS, certain Lenders identified to the U.S. Borrower have
formed a steering committee (the “Steering Committee”), provided that members of
the Steering Committee shall not assume any additional duties or obligations as
a result of being on the Steering Committee;

 

F.             WHEREAS, each Borrower acknowledges and agrees that it shall not
request any Advances, Letters of Credit or other extensions of credit under the
Credit Agreement during the Temporary Waiver Period (as defined below), except
as contemplated in Section 4.7 hereof;

 

G.            WHEREAS, the Borrowers have requested that the Lenders agree to
temporarily waive the Scheduled Defaults (as defined below) in order to afford
the Borrowers an opportunity to propose an amendment to or restructuring of its
obligations under the Credit Agreement and the other Loan Documents; and

 

H.            WHEREAS, the Lenders have agreed to such request, subject to the
terms and provisions set forth in this Agreement, and without any advance
understanding or agreement by the Lenders to consent to any proposed amendment
to or restructuring of the Credit Agreement or the consummation of any
transaction for which consent or waiver would be required under the Credit
Agreement or the other Loan Documents.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.           DEFINITIONS. Capitalized terms used but not defined herein
have the meanings assigned to them in the Credit Agreement.

 

SECTION 2.           ACKNOWLEDGEMENTS.


 


2.1           AMOUNT OF OBLIGATIONS.  EACH LOAN PARTY ACKNOWLEDGES AND AGREES
THAT (A) AS OF 5:00 PM NEW YORK TIME ON THE DATE HEREOF, THE OBLIGATIONS
INCLUDE, WITHOUT LIMITATION, THE AMOUNTS SET FORTH ON SCHEDULE 1 ATTACHED HERETO
ON ACCOUNT OF THE OUTSTANDING UNPAID AMOUNT OF PRINCIPAL OF, ACCRUED AND UNPAID
INTEREST ON, AND FEES AND COMMISSIONS RELATED TO, THE ADVANCES AND (B) SUCH LOAN
PARTY IS TRULY AND JUSTLY INDEBTED TO THE LENDERS AND THE ADMINISTRATIVE AGENT
FOR, OR HAS PROVIDED A GUARANTY FOR THE BENEFIT OF THE LENDERS AND THE
ADMINISTRATIVE AGENT WITH RESPECT TO, THE OBLIGATIONS WITHOUT DEFENSE,
COUNTERCLAIM OR OFFSET OF ANY KIND, AND SUCH LOAN PARTY RATIFIES AND REAFFIRMS
THE VALIDITY, ENFORCEABILITY AND BINDING NATURE OF SUCH OBLIGATIONS.


 


2.2           EVENTS OF DEFAULT.  EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT
(A)(I) THE EVENTS OF DEFAULT SET FORTH ON SCHEDULE 2 ATTACHED HERETO (THE
“SCHEDULED DEFAULTS”) ARE LIKELY TO OCCUR DURING THE TEMPORARY WAIVER PERIOD AND
(II) EACH LOAN PARTY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE
LENDERS THAT NO OTHER DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND CONTINUES TO
EXIST AS OF THE EFFECTIVE DATE (AS DEFINED BELOW) AND (B) ABSENT THE AGREEMENT
OF THE LENDERS TO TEMPORARILY WAIVE THE SCHEDULED DEFAULTS AS PROVIDED IN THIS
AGREEMENT, IF THE SCHEDULED DEFAULTS HAVE OCCURRED AND ARE CONTINUING, THE
ADMINISTRATIVE AGENT AND THE LENDERS WOULD BE ENTITLED TO AT ANY TIME TAKE ANY
AND ALL ENFORCEMENT ACTIONS.


 


2.3           COLLATERAL.  EACH LOAN PARTY RATIFIES AND REAFFIRMS THE VALIDITY
AND ENFORCEABILITY (WITHOUT DEFENSE, COUNTERCLAIM OR OFFSET OF ANY KIND) OF THE
LIENS GRANTED TO SECURE ANY OF THE OBLIGATIONS BY SUCH LOAN PARTY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, PURSUANT TO THE COLLATERAL
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY.  EACH LOAN PARTY ACKNOWLEDGES AND
AGREES THAT ALL SUCH LIENS GRANTED BY SUCH LOAN PARTY SHALL CONTINUE TO SECURE
THE OBLIGATIONS FROM AND AFTER THE EFFECTIVE DATE.  EACH LOAN PARTY HEREBY
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT,
PURSUANT TO THE COLLATERAL DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY, THE
OBLIGATIONS ARE SECURED BY LIENS ON ALL OF SUCH LOAN PARTY’S ASSETS TO THE
EXTENT REQUIRED BY THE COLLATERAL DOCUMENTS, AND EACH LOAN PARTY WILL, AT THE
REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, DELIVER TO
THE REQUESTING PARTY DOCUMENTS EVIDENCING THE VALIDITY AND ENFORCEABILITY OF
SUCH LIENS.


 


2.4           NOT AN ARRANGEMENT WITH CREDITORS.  EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT THIS DOCUMENT IS A TEMPORARY WAIVER IN ACCORDANCE WITH THE
TERMS HEREOF AND SHOULD NOT BE CONSTRUED AS AN ARRANGEMENT BY ANY LOAN PARTY
WITH ITS CREDITORS.


 

SECTION 3.           TEMPORARY WAIVER.


 


3.1           TEMPORARY WAIVER PERIOD.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE LENDERS PARTY HERETO AGREE TO TEMPORARILY WAIVE THE
SCHEDULED DEFAULTS DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE UNTIL
THE EARLIEST TO OCCUR OF (THE DATE OF SUCH OCCURRENCE, THE “TEMPORARY WAIVER
TERMINATION DATE”; AND SUCH PERIOD, THE “TEMPORARY WAIVER PERIOD”) (A) 5:00 P.M.
(NEW YORK CITY TIME) ON AUGUST 15, 2009, (B) THE OCCURRENCE AND CONTINUANCE OF
AN EVENT OF DEFAULT THAT IS NOT A SCHEDULED DEFAULT, (C) THE PAYMENT OF THE
INTEREST PAYMENT DUE AND OWING ON AUGUST 1, 2009 TO THE HOLDERS UNDER THE U.S.
BORROWER’S 8½% SENIOR SUBORDINATED NOTES DUE 2015, (D) ANY REPRESENTATION

 

2

--------------------------------------------------------------------------------


 


OR WARRANTY MADE BY ANY LOAN PARTY IN THIS AGREEMENT PROVING TO HAVE BEEN
UNTRUE, INACCURATE OR INCOMPLETE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE
MADE OR DEEMED MADE, (E) FAILURE OF ANY LOAN PARTY TO PERFORM, AS AND WHEN
REQUIRED, ANY OF THEIR RESPECTIVE COVENANTS OR OTHER OBLIGATIONS SET FORTH IN
THIS AGREEMENT (IT BEING UNDERSTOOD THAT TIME IS OF THE ESSENCE FOR EACH SUCH
COVENANT AND OBLIGATION), INCLUDING WITHOUT LIMITATION, ANY PROVISION OF
SECTION 4 BELOW, AND (F) ANY LOAN PARTY SHALL TAKE ANY ACTION TO CHALLENGE
(INCLUDING WITHOUT LIMITATION, TO ASSERT IN WRITING ANY CHALLENGE TO) THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
PROVISION HEREOF OR THEREOF.


 


3.2           NO WAIVER; LIMITATION ON TEMPORARY WAIVER.  EACH LOAN PARTY
ACKNOWLEDGES AND AGREES THAT THE LENDERS ARE ONLY AGREEING TO TEMPORARILY WAIVE
THE SCHEDULED DEFAULTS DURING THE TEMPORARY WAIVER PERIOD, AND AFTER THE
TEMPORARY WAIVER TERMINATION DATE, IF THE SCHEDULED DEFAULTS HAVE OCCURRED AND
ARE CONTINUING, THE TEMPORARY WAIVER PROVIDED HEREIN SHALL TERMINATE AND AS A
RESULT, (A) THE WAIVER IN THIS AGREEMENT SHALL NO LONGER CONSTITUTE A WAIVER OF
THE OCCURRENCE OR THE CONTINUANCE OF ANY EVENT OF DEFAULT WHICH IS A SCHEDULED
DEFAULT, AND EACH SUCH EVENT OF DEFAULT THAT OCCURS SHALL, AFTER IT OCCURS,
CONTINUE TO EXIST AFTER THE TEMPORARY WAIVER TERMINATION DATE AND (B) NOTHING
CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT OR AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT AND THE LENDERS TO BRING OR MAINTAIN DURING THE
TEMPORARY WAIVER PERIOD ANY ACTION TO ENFORCE OR INTERPRET ANY TERM OR PROVISION
OF THIS AGREEMENT, OR TO FILE OR RECORD INSTRUMENTS OF PUBLIC RECORD (OR TAKE
OTHER ACTION) TO PERFECT OR FURTHER PROTECT THE PERFECTION AND/OR PRIORITY OF
THE LIENS AND SECURITY INTERESTS GRANTED BY THE LOAN PARTIES TO THE
ADMINISTRATIVE AGENT AND THE LENDERS.  FOR THE AVOIDANCE OF DOUBT, DURING THE
TEMPORARY WAIVER PERIOD, THE LOAN PARTIES AND THEIR SUBSIDIARIES MAY NOT TAKE
ANY ACTION THAT WOULD BE PROHIBITED UNDER ANY LOAN DOCUMENT DURING THE
OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT.


 


3.3           ENFORCEMENT ACTIONS AFTER TEMPORARY WAIVER PERIOD.  EACH LOAN
PARTY ACKNOWLEDGES AND AGREES THAT, ON THE TEMPORARY WAIVER TERMINATION DATE,
THE AGREEMENT OF THE LENDERS TO TEMPORARILY WAIVE THE SCHEDULED DEFAULTS SHALL
CEASE AND BE OF NO FURTHER FORCE OR EFFECT, AND IF ANY SCHEDULED DEFAULT HAS
OCCURRED AND IS CONTINUING AT SUCH TIME, THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL BE ENTITLED TO IMMEDIATELY TAKE ENFORCEMENT ACTIONS UNDER THE
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAW, ALL WITHOUT
FURTHER NOTICE OR DEMAND, IN RESPECT OF THE SCHEDULED DEFAULTS, OR ANY OTHER
EVENT OF DEFAULT, THEN EXISTING.


 

SECTION 4.           AGREEMENTS.  To induce the Administrative Agent and the
Lenders to enter into this Agreement and to temporarily waive the Scheduled
Defaults during the Temporary Waiver Period, if the Scheduled Defaults have
occurred and are continuing, the Borrowers, the other Loan Parties, the
Administrative Agent and the Lenders agree as follows:


 


4.1           FINANCIAL ADVISOR.  THE ADMINISTRATIVE AGENT OR THE STEERING
COMMITTEE SHALL, ON BEHALF OF THE LENDERS, HAVE THE RIGHT TO HIRE OR TO CAUSE
ITS COUNSEL TO HIRE FOR ITS BENEFIT A RESTRUCTURING OR FINANCIAL ADVISOR TO
ASSIST WITH THE COORDINATION AND CONSUMMATION OF A POTENTIAL AMENDMENT TO OR
RESTRUCTURING OF THE CREDIT AGREEMENT, AND THE U.S. BORROWER SHALL BE LIABLE FOR
ALL COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR THE STEERING
COMMITTEE, AS APPLICABLE, WITH RESPECT TO SUCH RESTRUCTURING OR FINANCIAL
ADVISOR.  IN CONNECTION WITH ANY SUCH HIRING, THE U.S. BORROWER SHALL PROMPTLY
EXECUTE AND DELIVER AN ENGAGEMENT-RELATED AGREEMENT WHICH IS REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE U.S. BORROWER, WHICH SHALL INCLUDE AN
AGREEMENT BY THE U.S. BORROWER TO BE DIRECTLY RESPONSIBLE FOR THE FEES OF SUCH
RESTRUCTURING OR OTHER FINANCIAL ADVISOR AND TO USE ITS COMMERCIALLY REASONABLE
EFFORTS TO COOPERATE, AND TO CAUSE ITS OWN ADVISORS AND ITS SUBSIDIARIES TO
COOPERATE WITH SUCH RESTRUCTURING OR OTHER FINANCIAL ADVISOR IN THE PERFORMANCE
OF ITS DUTIES AS AN ADVISOR IN ACCORDANCE WITH SUCH ENGAGEMENT-RELATED
AGREEMENT.


 


4.2           CASH AND CASH EQUIVALENTS.  PROMPTLY FOLLOWING THE EFFECTIVE DATE,
THE BORROWERS SHALL IDENTIFY THE LOCATIONS AND AMOUNTS OF MATERIAL HOLDINGS BY
IT AND ITS SUBSIDIARIES OF CASH

 

3

--------------------------------------------------------------------------------


 


AND CASH EQUIVALENTS AND TAKE OR CAUSE TO BE TAKEN SUCH ACTIONS AS THE
ADMINISTRATIVE AGENT OR THE STEERING COMMITTEE MAY REASONABLY REQUEST TO ASSURE
THAT THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS HAS A PERFECTED
SECURITY INTEREST THEREIN WITH “CONTROL” (AS DEFINED IN THE UNIFORM COMMERCIAL
CODE) WITH RESPECT THERETO TO THE EXTENT REQUIRED PURSUANT TO THE LOAN
DOCUMENTS.


 


4.3           MINIMUM LIQUIDITY.  FROM AND AFTER THE EFFECTIVE DATE, THE U.S.
BORROWER SHALL NOT, DIRECTLY OR INDIRECTLY, AT ANY TIME PERMIT (A) LIQUIDITY TO
BE LESS THAN $30,000,000 OR (B) AVERAGE LIQUIDITY FOR FIVE CONSECUTIVE BUSINESS
DAYS (“AVERAGE LIQUIDITY”) TO BE LESS THAN $35,000,000; PROVIDED, HOWEVER, THAT
(I) LIQUIDITY SHALL BE CALCULATED WITHOUT GIVING EFFECT TO THE UNUTILIZED AMOUNT
OF COMMITMENTS OF ANY DEFAULTING LENDER AND (II) IF (A) LIQUIDITY AT ANY TIME IS
LESS THAN $30,000,000 BUT GREATER THAN $28,000,000 OR (B) AVERAGE LIQUIDITY FOR
FIVE CONSECUTIVE BUSINESS DAYS IS LESS THAN $35,000,000 BUT GREATER THAN
$33,000,000, SUCH FAILURE SHALL NOT CONSTITUTE AN EVENT OF DEFAULT OR A FAILURE
TO PERFORM ITS OBLIGATIONS HEREUNDER IF SUCH FAILURE IS CONSENTED TO BY THE
STEERING COMMITTEE WITHIN THREE BUSINESS DAYS AFTER THE OCCURRENCE OF SUCH
FAILURE.  UPON ANY RESPONSIBLE OFFICER OF THE U.S. BORROWER BECOMING AWARE OF
THE FAILURE TO SATISFY THE REQUIREMENT IN CLAUSE (A) OR (B) OF THE PREVIOUS
SENTENCE, THE U.S. BORROWER SHALL IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT
AND THE STEERING COMMITTEE OF SUCH FAILURE.  IN ADDITION, IF AT ANY TIME
(X) LIQUIDITY IS LESS THAN $32,000,000 OR (Y) AVERAGE LIQUIDITY IS LESS THAN
$37,000,000, THE U.S. BORROWER SHALL, ON EACH BUSINESS DAY THEREAFTER, DELIVER
TO THE ADMINISTRATIVE AGENT AND THE STEERING COMMITTEE A REPORT SETTING FORTH
THE LIQUIDITY AT THE END OF THE PREVIOUS BUSINESS DAY AND THE AVERAGE LIQUIDITY
FOR THE FIVE CONSECUTIVE BUSINESS DAYS ENDING ON SUCH PREVIOUS DAY, AND SUCH
DAILY REPORTING SHALL CONTINUE UNTIL THE U.S. BORROWER DELIVERS TO THE
ADMINISTRATIVE AGENT A REPORT DEMONSTRATING THAT, AT THE END OF THE PREVIOUS
BUSINESS DAY, LIQUIDITY IS GREATER THAN $32,000,000 AND AVERAGE LIQUIDITY IS
GREATER THAN $37,000,000.


 


4.4           WEEKLY CASH FLOW FORECASTS, ETC.  THE U.S. BORROWER SHALL DELIVER
TO THE ADMINISTRATIVE AGENT AND THE STEERING COMMITTEE, ON THURSDAY (OR THE
IMMEDIATELY SUCCEEDING BUSINESS DAY IF THURSDAY IS NOT A BUSINESS DAY) OF EACH
WEEK (COMMENCING WITH THE WEEK ENDING ON SATURDAY JULY 4, 2009), (A) A 13-WEEK
CASH FLOW FORECAST IN THE FORM OF SUCH FORECAST DELIVERED TO THE STEERING
COMMITTEE PRIOR TO THE EFFECTIVE DATE OR ANOTHER FORM REASONABLY SATISFACTORY TO
THE STEERING COMMITTEE (THE “13-WEEK CASH FLOW FORECAST”), (B) A RECONCILIATION
OF THE CASH BALANCES OF THE U.S. BORROWER AND ITS SUBSIDIARIES BETWEEN THE
AMOUNT SHOWN ON THE U.S. BORROWER’S GENERAL LEDGER FOR THE PRIOR WEEK AND THE
AMOUNT MAINTAINED ON DEPOSIT FOR SUCH WEEK BY THE U.S. BORROWER AND ITS
SUBSIDIARIES WITH BANKS, (C) A VARIANCE REPORT (I) SHOWING ON A LINE ITEM BASIS
THE PERCENTAGE AND DOLLAR VARIANCE OF ACTUAL CASH DISBURSEMENTS AND REVENUES AND
CASH RECEIPTS FOR THE PRIOR WEEK FROM THE AMOUNTS SET FORTH FOR SUCH WEEK IN THE
MOST RECENT 13-WEEK CASH FLOW FORECAST AND (II) CONTAINING EXPLANATIONS OF
MATERIAL VARIANCES FROM SUCH 13-WEEK CASH FLOW FORECAST, (D) A CERTIFICATE, IN A
FORM SATISFACTORY TO THE STEERING COMMITTEE, OF A RESPONSIBLE OFFICER OF THE
U.S. BORROWER AS TO THE CALCULATION OF LIQUIDITY FOR THE PRIOR WEEK AND
ATTACHING FORTH SUCH CALCULATIONS AND (E) THE WEEKLY FLASH INFORMATION PROVIDED
TO THE U.S. BORROWER’S BOARD OF DIRECTORS FOR SUCH WEEK.  EACH DELIVERY OF THE
13-WEEK CASH FLOW FORECAST SHALL BE DEEMED TO BE A REPRESENTATION BY THE U.S.
BORROWER THAT SUCH 13-WEEK CASH FLOW FORECAST HAS BEEN PREPARED BASED UPON GOOD
FAITH ESTIMATES AND ASSUMPTIONS THAT THE U.S. BORROWER BELIEVES WERE REASONABLE
AT THE TIME MADE (IT BEING UNDERSTOOD AND AGREED THAT SUCH 13-WEEK CASH FLOW
FORECAST IS NOT TO BE VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD
OR PERIODS COVERED THEREBY MAY DIFFER FROM SUCH PROJECTED RESULTS).


 


4.5           BI-WEEKLY UPDATES.  IF REQUESTED BY THE ADMINISTRATIVE AGENT OR
THE STEERING COMMITTEE, ON THURSDAY (OR THE IMMEDIATELY SUCCEEDING BUSINESS DAY
IF THURSDAY IS NOT A BUSINESS DAY) OF EVERY OTHER WEEK (COMMENCING WITH
THURSDAY, JULY 9, 2009) DURING THE TEMPORARY WAIVER PERIOD, THE U.S. BORROWER
SHALL PROVIDE THE ADMINISTRATIVE AGENT, THE STEERING COMMITTEE AND THEIR
RESPECTIVE ADVISORS WITH AN UPDATE (VIA A MEETING OR CONFERENCE CALL WITH THE
U.S. BORROWER’S MANAGEMENT AND ITS ADVISORS) ON THE WEEKLY FLASH INFORMATION
PROVIDED TO THE BOARD OF DIRECTORS, THE

 

4

--------------------------------------------------------------------------------


 


ONGOING FINANCIAL PERFORMANCE, OPERATIONS AND LIQUIDITY OF THE U.S. BORROWER AND
ITS SUBSIDIARIES AND THE PROGRESS TOWARD A PROPOSAL FOR AN AMENDMENT TO OR
RESTRUCTURING OF THE OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE SENIOR
SUBORDINATED NOTES.


 


4.6           ADDITIONAL INTEREST; FEES.  FOR EACH DAY DURING THE TEMPORARY
WAIVER PERIOD, THE ADVANCES AND ALL OUTSTANDING OBLIGATIONS SHALL ACCRUE
INTEREST AT A RATE PER ANNUM EQUAL TO 2% PLUS THE RATE OTHERWISE APPLICABLE TO
SUCH ADVANCES PURSUANT TO SECTION 2.07 OF THE CREDIT AGREEMENT, AND SUCH
ADDITIONAL INTEREST SHALL BE PAID MONTHLY IN ARREARS ON THE LAST BUSINESS DAY OF
EACH CALENDAR MONTH DURING THE TEMPORARY WAIVER PERIOD AND ON THE TEMPORARY
WAIVER TERMINATION DATE.


 


4.7           ACTIVITY DURING TEMPORARY WAIVER PERIOD.  THE U.S. BORROWER SHALL
NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, (A) INCUR ANY INDEBTEDNESS
UNDER SECTION 5.02(B)(III)(A) OR 5.02(B)(III)(I) OF THE CREDIT AGREEMENT, OTHER
THAN PIK ADVANCES, LETTERS OF CREDIT ISSUED, IN THE SOLE DISCRETION OF THE
ISSUING BANK, AT THE REQUEST OF THE U.S. BORROWER FOR THE PURPOSE OF EXTENDING
OR REPLACING LETTERS OF CREDIT IN THE ORDINARY COURSE, AND UP TO $500,000 OF
LETTER OF CREDIT ADVANCES RESULTING FROM DRAWS UNDER LETTERS OF CREDIT THAT ARE
EXPIRING,(B) MAKE ANY INVESTMENTS UNDER SECTION 5.02(E)(XIII) OF THE CREDIT
AGREEMENT OR (C) SELL OR OTHERWISE DISPOSE OF ANY ASSETS UNDER
SECTION 5.02(D)(II) OF THE CREDIT AGREEMENT.  IN ADDITION, DURING THE TEMPORARY
WAIVER PERIOD, NO BORROWER SHALL REQUEST, OR SEEK TO ENFORCE, THE FUNDING OF ANY
ADVANCES BY ANY DEFAULTING LENDER OR ANY SUCCESSOR OR ASSIGNEE THEREOF. 
FURTHERMORE, DURING THE TEMPORARY WAIVER PERIOD, THE U.S. BORROWER AND ITS
SUBSIDIARIES MAY NOT TAKE ANY ACTION, EXCEPT THE INCURRENCE OF INDEBTEDNESS
PERMITTED BY CLAUSE (A) ABOVE, THAT WOULD BE PROHIBITED BY THE TERMS OF THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AT ANY TIME WHILE AN EVENT OF
DEFAULT IS IN EXISTENCE.


 


4.8           FAS 159.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE USED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED, AND ALL COMPUTATIONS OF
AMOUNTS AND RATIOS REFERRED TO HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE
MADE AT ALL TIMES HEREAFTER, WITHOUT GIVING EFFECT TO ANY ELECTION UNDER
STATEMENT OF FINANCIAL ACCOUNTING STANDARDS 159 (OR ANY OTHER FINANCIAL
ACCOUNTING STANDARD HAVING A SIMILAR RESULT OR EFFECT) TO VALUE ANY INDEBTEDNESS
OR OTHER LIABILITIES OF  ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY AT
“FAIR VALUE”, AS DEFINED THEREIN.


 


4.9           MILESTONES.  THE U.S. BORROWER SHALL NOT LATER THAN JULY 24, 2009,
PRESENT A PROPOSAL FOR AN AMENDMENT TO OR RESTRUCTURING OF ITS OBLIGATIONS UNDER
THE CREDIT AGREEMENT AND THE SENIOR SUBORDINATED NOTES.


 


4.10         CONVERSION OF ADVANCES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THE LOAN DOCUMENTS, FROM AND AFTER THE EFFECTIVE DATE, (A) IF, ON ANY DATE,
THE PER ANNUM INTEREST RATE APPLICABLE TO BASE RATE ADVANCES IS LOWER THAN THE
PER ANNUM INTEREST RATE APPLICABLE TO EURODOLLAR RATE ADVANCES REQUESTED ON SUCH
DATE AND HAVING AN INTEREST PERIOD OF ONE MONTH, SUCH BASE RATE ADVANCES SHALL,
ON THE THIRD BUSINESS DAY FOLLOWING SUCH DATE, BE CONVERTED INTO EURODOLLAR RATE
ADVANCES HAVING AN INTEREST PERIOD OF ONE MONTH, AND (B) SUBJECT TO CLAUSE
(A) ABOVE, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR EACH
EURODOLLAR RATE ADVANCE WILL, AT THE OPTION OF THE APPLICABLE BORROWER EITHER
CONTINUE AS A EURODOLLAR RATE ADVANCE HAVING AN INTEREST PERIOD OF ONE MONTH OR
CONVERT TO A BASE RATE ADVANCE, AND (C) THE OBLIGATION OF THE LENDERS TO CONVERT
OR CONTINUE ADVANCES INTO EURODOLLAR RATE ADVANCES HAVING AN INTEREST PERIOD OF
LONGER THAN ONE MONTH SHALL BE SUSPENDED.


 

SECTION 5.           AGENCY RESIGNATION; CONSENT AND APPOINTMENT OF SUCCESSOR
ADMINISTRATIVE AGENT.  (a) The Existing Administrative Agent desires to resign
as Administrative Agent under the Credit Agreement and the other Loan Documents,
(b) the Lenders desire to appoint Deutsche Bank Trust Company Americas
(“Deutsche Bank”), an existing Lender, as successor

 

5

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(C) THE U.S. BORROWER DESIRES TO CONSENT TO SUCH APPOINTMENT, AND (D) DEUTSCHE
BANK WISHES TO ACCEPT SUCH APPOINTMENT.  ACCORDINGLY, THE PARTIES HERETO HEREBY
AGREE AS FOLLOWS:


 


5.1           NOTICE OF RESIGNATION.  THE EXISTING ADMINISTRATIVE AGENT HEREBY
GIVES NOTICE TO THE LENDERS AND THE BORROWERS OF ITS RESIGNATION AS
ADMINISTRATIVE AGENT PURSUANT TO SECTION 8.06 OF THE CREDIT AGREEMENT.


 


5.2           CONSENT AND APPOINTMENT OF SUCCESSOR ADMINISTRATIVE AGENT.  AS OF
THE EFFECTIVE DATE:


 


(A)           THE EXISTING ADMINISTRATIVE AGENT HEREBY RESIGNS AS THE
ADMINISTRATIVE AGENT, WITH SUCH RESIGNATION TO BECOME EFFECTIVE IN ACCORDANCE
WITH SECTION 8.06 OF THE CREDIT AGREEMENT, AND, UPON THE EFFECTIVENESS OF SUCH
RESIGNATION, SHALL HAVE NO FURTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS IN SUCH
CAPACITY EXCEPT AS SET FORTH IN THIS AGREEMENT;


 


(B)           THE LENDERS HEREBY APPOINT DEUTSCHE BANK AS SUCCESSOR
ADMINISTRATIVE AGENT (IN SUCH CAPACITY, THE “SUCCESSOR ADMINISTRATIVE AGENT”)
UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, WITH SUCH APPOINTMENT
TO BECOME EFFECTIVE ON THE DATE ON WHICH DEUTSCHE BANK ACCEPTS SUCH APPOINTMENT
AS CONTEMPLATED BY SECTION 5.2(D);


 


(C)           THE U.S. BORROWER HEREBY CONSENTS TO THE APPOINTMENT OF DEUTSCHE
BANK AS SUCCESSOR ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS;


 


(D)           DEUTSCHE BANK HEREBY ACCEPTS ITS APPOINTMENT AS SUCCESSOR
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
SUBJECT TO (I) EXECUTION AND DELIVERY BY THE PARTIES THERETO OF AN AGENCY
RESIGNATION, ASSIGNMENT AND ASSUMPTION AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE PARTIES THERETO, AMONG DEUTSCHE BANK, THE
EXISTING ADMINISTRATIVE AGENT AND THE U.S. BORROWER (THE “AGENCY AGREEMENT”),
(II) THE EXECUTION AND DELIVERY OF SUCH AMENDMENTS TO ANY LOAN DOCUMENTS AS
DEUTSCHE BANK REASONABLY DEEMS NECESSARY OR APPROPRIATE TO EFFECTUATE THE
REPLACEMENT OF THE EXISTING ADMINISTRATIVE AGENT BY THE SUCCESSOR ADMINISTRATIVE
AGENT AND (III) DELIVERY OF SUCH ITEMS AS ARE CUSTOMARY IN CONNECTION WITH AN
AGENCY TRANSFER;


 


(E)           EACH OF THE EXISTING ADMINISTRATIVE AGENT, THE LENDERS, THE
BORROWERS AND THE OTHER LOAN PARTIES AUTHORIZES THE SUCCESSOR ADMINISTRATIVE
AGENT TO FILE ANY ASSIGNMENTS OR AMENDMENTS WITH RESPECT TO THE UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, MORTGAGES AND OTHER FILINGS IN RESPECT OF
THE COLLATERAL AND THE SECURITY INTERESTS CREATED UNDER THE LOAN DOCUMENTS AS
THE SUCCESSOR ADMINISTRATIVE AGENT REASONABLY DEEMS NECESSARY OR DESIRABLE, AND
EACH PARTY HERETO AGREES TO EXECUTE ANY DOCUMENTATION AND TO TAKE SUCH OTHER
ACTIONS AS MAY BE REASONABLY NECESSARY TO EVIDENCE THE RESIGNATION AND
APPOINTMENT DESCRIBED HEREIN OR OTHERWISE PURSUANT TO THE LOAN DOCUMENTS; AND


 


(F)            EACH OF THE EXISTING ADMINISTRATIVE AGENT, THE LENDERS, THE
BORROWERS AND THE OTHER LOAN PARTIES HEREBY AUTHORIZE, AND GRANT A POWER OF
ATTORNEY TO, THE SUCCESSOR ADMINISTRATIVE AGENT TO ENTER INTO ON THEIR BEHALF
ANY FURTHER AMENDMENTS TO ANY LOAN DOCUMENTS THE SUCCESSOR ADMINISTRATIVE AGENT
REASONABLY DEEMS NECESSARY OR APPROPRIATE TO EFFECTUATE THE REPLACEMENT OF THE
EXISTING ADMINISTRATIVE AGENT BY THE SUCCESSOR ADMINISTRATIVE AGENT.

 

6

--------------------------------------------------------------------------------


 


5.3           CERTAIN CREDIT AGREEMENT PROVISIONS.  THE LENDERS HEREBY AGREE
THAT, AS OF THE EFFECTIVE DATE AND UNTIL THE COMPLETION OF THE TRANSITION OF THE
ROLE OF ADMINISTRATIVE AGENT FROM THE EXISTING ADMINISTRATIVE AGENT TO DEUTSCHE
BANK AS SUCCESSOR ADMINISTRATIVE AGENT, THE PROVISIONS OF ARTICLE VIII AND
SECTION 9.04 OF THE CREDIT AGREEMENT, TO THE EXTENT THEY PERTAIN TO THE
ADMINISTRATIVE AGENT, OR ITS OFFICERS, DIRECTORS, TRUSTEES, EMPLOYEES, ADVISORS,
AGENTS AND AFFILIATES, SHALL BE IN EFFECT FOR THE BENEFIT OF BOTH THE EXISTING
ADMINISTRATIVE AGENT AND DEUTSCHE BANK AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
TRUSTEES, EMPLOYEES, ADVISORS, AGENTS, SUB-AGENTS AND AFFILIATES, INCLUDING AS
TO THE ACTIVITIES OF THE DEUTSCHE BANK CONTEMPLATED HEREUNDER PRIOR TO THE
EFFECTIVENESS OF ITS APPOINTMENT.


 


5.4           SWING LINE FACILITY TERMINATION.  THE SWING LINE FACILITY IS
TERMINATED IN ITS ENTIRETY AND THE U.S. BORROWER, THE SUCCESSOR ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY AGREE THAT, FROM AND AFTER THE EFFECTIVE DATE,
(A) THE LENDERS SHALL HAVE NO OBLIGATION TO MAKE ANY EXTENSIONS OF CREDIT UNDER,
THE SWING LINE FACILITY, AND THE RIGHTS AND OBLIGATIONS OF THE SWING LINE LENDER
UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE DISCHARGED, AND
(B) CITICORP HEREBY RESIGNS AS SWING LINE LENDER.


 

SECTION 6.           CONDITIONS PRECEDENT. This Agreement shall become effective
as of the date first set forth above (the “Effective Date”) following the date
on which all of the following conditions have been satisfied or waived:

 

(A)           EXECUTION AND DELIVERY.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AGREEMENT, DULY EXECUTED BY (I) THE BORROWERS AND
EACH OTHER LOAN PARTY, (II) THE MAJORITY LENDERS, (III) THE EXISTING
ADMINISTRATIVE AGENT AND (IV) THE SUCCESSOR ADMINISTRATIVE AGENT.

 

(B)           TEMPORARY WAIVER FEE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, FOR THE ACCOUNT OF EACH LENDER THAT EXECUTES AND DELIVERS A
COUNTERPART OF THIS AGREEMENT TO COUNSEL TO THE ADMINISTRATIVE AGENT BY
5:00 P.M., NEW YORK CITY TIME, ON TUESDAY, JULY 7, 2009, A TEMPORARY WAIVER FEE
IN AN AMOUNT EQUAL TO 0.35% OF THE SUM OF SUCH LENDER’S U.S. REVOLVING
COMMITMENT, CANADIAN REVOLVING CREDIT COMMITMENT AND TERM ADVANCES THEN
OUTSTANDING.

 

(C)           NO DEFAULT.  AFTER GIVING EFFECT TO THIS AGREEMENT, THERE SHALL BE
NO DEFAULT OR EVENT OF DEFAULT.

 

(D)           FEES AND EXPENSES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ALL INVOICED FEES AND ACCRUED EXPENSES OF THE ADMINISTRATIVE AGENT REQUIRED TO
BE PAID BY THE BORROWERS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
EXPENSES OF LEGAL COUNSEL.

 

SECTION 7.           REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE THE
ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT, THE BORROWERS
AND THE OTHER LOAN PARTIES HEREBY REPRESENT AND WARRANT TO THE ADMINISTRATIVE
AGENT AND THE LENDERS THAT:

 

(A)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION OF
SUCH ENTITY, DULY EXECUTED AND DELIVERED BY SUCH ENTITY AND CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWERS AND EACH LOAN PARTY, AS
APPLICABLE, ENFORCEABLE AGAINST EACH SUCH ENTITY RESPECTIVELY IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW; AND

 

7

--------------------------------------------------------------------------------


 

(B)           ALL OF THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY
CONTAINED IN THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE EFFECTIVE DATE (EXCEPT WITH RESPECT TO
OR AS MAY BE AFFECTED BY THE SCHEDULED DEFAULTS), WITH THE SAME EFFECT AS THOUGH
SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE EFFECTIVE
DATE (IT BEING UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY MADE AS OF A
SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
SPECIFIC DATE).

 

SECTION 8.           CREDIT AGREEMENT. Except as expressly set forth herein,
this Agreement (a) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, or the Borrowers under the Credit Agreement
or any other Loan Document and (b) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle the Borrowers to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby.

 

SECTION 9.           CONSENT OF LOAN PARTIES. Each of the Loan Parties hereby
consents to this Agreement.  Each of the parties hereto agrees that this
Agreement shall constitute a Loan Document.

 

SECTION 10.         Release.  In further consideration of the execution by the
Administrative Agent and the Lenders of this Agreement, each Borrower for itself
and on behalf of its successors, assigns, Subsidiaries and Affiliates (the
“Releasing Parties”), hereby forever releases the Administrative Agent and the
Lender Parties (other than any Defaulting Lender) and their successors, assigns,
parents, Subsidiaries, Affiliates, officers, employees, directors, agents and
attorneys (collectively, the “Released Parties”) from any and all debts, claims,
demands, liabilities, responsibilities, disputes, causes, damages, actions and
causes of action (whether at law or in equity) and obligations of every nature
whatsoever, whether liquidated or unliquidated, known or unknown, matured or
unmatured, fixed or contingent, that any Releasing Party may have against the
Released Parties that arise from or relate to any actions which the Released
Parties may have taken or omitted to take prior to the date hereof, in each case
with respect to, arising out of, or related to the Obligations, any Collateral,
the Credit Agreement, any other Loan Document and any third parties liable in
whole or in part for the Obligations.

 

SECTION 11.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 12.         SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon
and inure to the benefit of the Borrowers, the other Loan Parties, the
Administrative Agent and the Lenders, and each of their respective successors
and permitted assigns, and shall not inure to the benefit of any third parties. 
The execution and delivery of this Agreement by any Lender prior to the
Effective Date shall be binding upon its successors and permitted assigns and
shall be effective as to any Advances or Commitments assigned to it after such
execution and delivery.

 

SECTION 13.         COUNTERPARTS. This Agreement may be executed by the parties
hereto in any number of separate counterparts (including facsimiled or
electronic-mailed counterparts, and such facsimile or electronic mail signatures
shall be deemed to be the same as original signatures),

 

8

--------------------------------------------------------------------------------


 

each of which shall be deemed to be an original, and all of which taken together
shall be deemed to constitute one and the same instrument.

 

SECTION 14.         HEADINGS. The Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

ACCURIDE CORPORATION

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title:Chairman, President and Chief Executive Officer

 

 

 

 

 

ACCURIDE CANADA INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title:President, Director

 

--------------------------------------------------------------------------------


 

Signature page to the Temporary Waiver

Agreement, dated as of July 1, 2009 to the

ACCURIDE CORPORATION

Credit Agreement

 

 

 

ACCURIDE CUYAHOGA FALLS, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

ACCURIDE DISTRIBUTING, LLC

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Manager

 

 

 

 

 

ACCURIDE EMI, LLC

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

ACCURIDE ERIE L.P.

 

 

 

 

By:

AKW GENERAL PARTNER L.L.C., AS GENERAL PARTNER

 

 

 

 

By:

ACCURIDE CORPORATION, AS MEMBER

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ACCURIDE HENDERSON LIMITED LIABILITY COMPANY

 

 

 

 

By:

ACCURIDE CORPORATION, AS MEMBER

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President

 

 

 

 

 

AKW GENERAL PARTNER L.L.C.

 

 

 

 

By:

ACCURIDE CORPORATION, AS MEMBER

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

AOT, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

BOSTROM HOLDINGS, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

BOSTROM SEATING, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

--------------------------------------------------------------------------------


 

 

BOSTROM SPECIALTY SEATING, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

BRILLION IRON WORKS, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

ERIE LAND HOLDING, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

FABCO AUTOMOTIVE CORPORATION

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: Chairman of the Board, Director

 

 

 

 

 

GUNITE CORPORATION

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

GUNITE EMI CORPORATION

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

--------------------------------------------------------------------------------


 

 

IMPERIAL GROUP HOLDING CORP. - 1

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

IMPERIAL GROUP HOLDING CORP. - 2

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

IMPERIAL GROUP, L.P.

 

 

 

 

By:

IMPERIAL GROUP HOLDING CORP. — 1, ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

JAII MANAGEMENT COMPANY

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

 

 

 

 

TRUCK COMPONENTS INC.

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President, Director

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC., as

 

Existing Administrative Agent and as Swing Line Bank

 

 

 

 

 

By:

/s/ C.P. Mahon

 

 

Name: C.P. Mahon

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Successor Administrative Agent

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name: Erin Morrissey

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Signature page to the Temporary Waiver

Agreement, dated as of July 1, 2009 to the

ACCURIDE CORPORATION

Credit Agreement

 

 

Duane Street CLO III, Ltd.

 

By: DiMaio Ahmad Capital, LLC

 

As Collateral Manager

 

 

 

 

 

Lender

 

 

 

 

 

By:

/s/ Paul Travers

 

 

Name: Paul Travers

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

Signature page to the Temporary Waiver

Agreement, dated as of July 1, 2009 to the

ACCURIDE CORPORATION

Credit Agreement

 

 

 

 

 

Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------